EE

Case 4:21-cr-10008-JEM Document 15-5 Entered on FLSD Docket 08/22/2021 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA.

United States of America

Vv.
Mykhaylo Chugay Case Number: 1:21 -cx-10008-Martinez/Snow

AFFIDAVIT

1. Tam Vu. R ly LOK SH/W___ citizen of United States of America, with
residence address: 3 eo ZY FLA bLER AVE J KEY WEY Florida
Driver License L 2 SO-V60-78-0lb-0

2. Jam familiar with Mykhaylo Chugay since 20 / /

3. ImeetMykhaylo AT LA COVCHA Hortée

4. I know Mykhayloas a nice and kind person witha big heart who will supportand help when |
needit.

5. He is a trustworthy man of his word, Mykhaylo is a peacefuland calm member of society. He
never wasa threat to anyone.

6. Mykhaylo has beena law-obedient resident of Key West, FLwith high moral standards fora long
time and Florida is his home.

7, He is a very positive and calm person who can not harm others.

8. Iam sure that if he is released on bail, it will not pose any threat to our society.

9. Iam sure that if he is released on bail, he shall not temper with the evidence or influence
the witnesses of the prosecution and he shall abide by any condition imposed by the court

for releasing him on bail.

0 8/21/2 OL

Scanned with CamScanner
